


YRC WORLDWIDE INC.
AMENDED AND RESTATED 2011 INCENTIVE AND EQUITY AWARD PLAN
1. Definitions. In this Plan, except where the context otherwise indicates, the
following definitions shall apply:
1.1. “Affiliate” means a corporation, partnership, business trust, limited
liability company, or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Company, either directly or indirectly.
1.2. “Agreement” means a written agreement or other document evidencing an Award
that shall be in such form as the Committee may specify. The Committee in its
discretion may, but need not, require a Participant to sign an Agreement.
1.3. “Automatic Adjustment Event” means a change in the outstanding Common Stock
by reason of a stock dividend, stock split, reverse stock split, combination or
exchange of shares, merger, consolidation, spin-off, recapitalization or any
other similar transaction.
1.4. “Award” means a grant of:
(a)
an Option;

(b)
a SAR;

(c)
Restricted Stock;

(d)
a Restricted Stock Unit;

(e)
a Performance Award;

(f)
an Other Stock-Based Award; or

(g)
a Cash Award.

1.5.
“Board” means the Board of Directors of the Company.

1.6.
“Cash Award” means a cash incentive payment described in Section 14.

1.7.
“Code” means the Internal Revenue Code of 1986, as amended.

1.8. “Committee” means the Compensation Committee of the Board. The Committee
shall consist of at least two individuals, each of whom qualifies as (a) a
Non-Employee Director, (b) an “outside director” pursuant to Section 162(m) of
the Code and the regulations issued thereunder, and (c) an “independent
director” under the rules of the principal securities market on which the
Company’s Shares are traded. Reference to the Committee shall refer to the Board
if the Compensation Committee ceases to exist and the Board does not appoint a
successor Committee. In its sole discretion, the Committee may delegate to a
committee, a subcommittee or one or more persons the authority to grant or amend
Awards to Participants other than Awards to senior executives of the Company who
are subject to Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or “covered employees” within the meaning of
Section 162(m) of the Code. The Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which under Rule 16b-3 under the Exchange Act or
Section 162(m) of the Code, or any regulations or rules issued thereunder, are
required to be determined in the sole discretion of independent outside
directors. Notwithstanding the foregoing, the full Board, acting by a majority
of its members in office, shall conduct the general administration of the Plan
with respect to Awards granted to Non-Employee Directors and for purposes of
such Awards the term “Committee” as used in this Plan shall be deemed to refer
to the Board unless the Board determines otherwise.
1.9. “Common Stock” means the Company’s common stock, par value $0.01 per share.
 
1.10. “Company” means YRC Worldwide Inc. and any successor thereto.
1.11. “Date of Exercise” means the date on which the Company receives notice of
the exercise of an Option or SAR in accordance with the terms of Section 8.
1.12. “Date of Grant” means the date on which an Award is granted under this
Plan.
1.13. “Eligible Person” means any person who is:
(a) an Employee;
(b) hired to be an Employee;




--------------------------------------------------------------------------------




(c) a Non-Employee Director; or
(d) a consultant or independent contractor to the Company or an Affiliate.
1.14. “Employee” means any person that the Committee determines to be an
employee of the Company or an Affiliate.
1.15. “Exercise Price” means the price per Share at which an Option may be
exercised.
1.16. “Fair Market Value” means an amount equal to the then fair market value of
a Share as determined by the Committee pursuant to a reasonable method adopted
in good faith for such purpose. Unless the Committee determines otherwise, if
the Common Stock is traded on a securities exchange or automated dealer
quotation system, fair market value shall be the last sale price for a Share, as
of the relevant date, on such securities exchange or automated dealer quotation
system as reported by such source as the Committee may select.
1.17. “Incentive Stock Option” means an Option granted under this Plan that the
Committee designates as an incentive stock option under Section 422 of the Code.
1.18. “Non-Employee Director” means any member of the Company’s or an
Affiliate’s Board of Directors who is not an Employee.
1.19. “Nonqualified Stock Option” means an Option granted under this Plan that
is not an Incentive Stock Option.
1.20. “Option” means an option to purchase Shares granted under this Plan in
accordance with the terms of Section 6.
1.21. “Option Period” means the period during which an Option may be exercised.
1.22. “Other Stock-Based Award” means an Other Stock Based Award as defined in
Section 13.
1.23. “Participant” means an Eligible Person who has been granted an Award
hereunder.
1.24. “Performance Award” means a performance award granted under this Plan in
accordance with the terms of Section 11.
1.25. “Performance Goals” means performance-based goals that the Committee
establishes, which may be based on:
(a) accounts receivable targets;
(b) satisfactory internal or external audits;
(c) achievement of balance sheet or income statement objectives;
(d) cash flow (including but not limited to operating cash flow and free cash
flow);
(e) customer and/or employee satisfaction metrics and achievement of customer
and/or employee satisfaction goals;
(f) dividend payments;
 
(g) earnings (including before or after taxes, interest, depreciation, and
amortization);
(h) earnings growth;
(i) earnings per share;
(j) economic value added;
(k) expenses;
(l) improvement of financial ratings;
(m) internal rate of return;
(n) market share;
(o) net asset value;
(p) net income;
(q) margins (including but not limited to gross or net operating margins);
(r) net operating profit after taxes (“NOPAT”);




--------------------------------------------------------------------------------




(s) sales growth;
(t) NOPAT growth;
(u) operating income;
(v) operating efficiency;
(w) pro forma income;
(x) regulatory compliance;
(y) return measures (including but not limited to return on assets, designated
assets, capital, committed capital, net capital employed, equity, sales, or
stockholder equity, and return versus the Company’s cost of capital);
(z) revenues;
(aa) sales;
(bb) stock price (including but not limited to growth measures and total
stockholder return);
(cc) comparison to stock market indices;
(dd) implementation or completion of one or more projects or transactions;
(ee) working capital;
(ff) environment, health or safety measures;
(gg) operating measures (including but not limited to yield and volume); or
(hh) any other objective goals that the Committee establishes.
In the case of an Award that is intended to qualify as “qualified
performance-based compensation” as described in Section 162(m)(4)(C) of the
Code, the Performance Goals shall be limited to (a) through (gg) above.
Performance Goals may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated, and
may be based on the attainment of certain target levels of, or a specified
increase or decrease (as applicable). Performance Goals may be particular to an
Eligible Person or the department, branch, Affiliate, or division in which the
Eligible Person works, or may be based on the performance of the Company, one or
more Affiliates, or a department, branch or division of the Company or one or
more Affiliates, and may cover such period as the Committee may specify. With
respect to Awards that are intended to qualify as “performance-based
compensation” as described in Section 162(m)(4)(C) of the
Code, to the extent permitted, the Committee may, in its sole discretion, also
exclude, or adjust to reflect, the impact of an event or occurrence that the
Committee determines should be appropriately excluded or adjusted, including:
(a) restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Standards
Codification 225-20, “Extraordinary and Unusual Items,” and/or management’s
discussion and analysis of financial condition and results of operations
appearing or incorporated by reference in the Company’s Form 10-K for the
applicable year; (b) an event either not directly related to the operations of
the Company or not within the reasonable control of the Company’s management; or
(c) a change in tax law or accounting standards required by generally accepted
accounting principles.
1.26. “Performance Period” means the fiscal year of the Company or other period
designated by the Committee with respect to which the Performance Goals will be
measured.
1.27. “Plan” means this YRC Worldwide Inc. Amended and Restated 2011 Incentive
and Equity Award Plan, as amended from time to time
1.28. “Related Option” means an Option in connection with which, or by amendment
to which, a SAR is granted.
1.29. “Related SAR” means a SAR granted in connection with, or by amendment to,
an Option.
1.30. “Restricted Stock” means Shares granted under this Plan pursuant to the
provisions of Section 9.
1.31. “Restricted Stock Units” means an award providing for the contingent grant
of Shares (or the cash equivalent thereof) pursuant to the provisions of
Section 10.
1.32. “SAR” means a stock appreciation right granted under this Plan in
accordance with the terms of Section 7.
1.33. “Section 422 Employee” means an Employee who is employed by the Company or
a “parent corporation” or “subsidiary corporation” (both as defined in Sections
424(e) and (f) of the Code) with respect to the Company.
1.34. “Share” means a share of Common Stock.




--------------------------------------------------------------------------------




1.35. “Substitute Award” means an Award granted under this Plan pursuant to the
provisions of Section 18.2.
1.36. “Ten-Percent Stockholder” means a Section 422 Employee who (applying the
rules of Section 424(d) of the Code) owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or a
“parent corporation” or “subsidiary corporation” (both as defined in Sections
424(e) and (f) of the Code) with respect to the Company.
1.37. “Construction”. Unless the context expressly requires the contrary,
references in this Plan to (a) the term “Section” refers to the sections of this
Plan, and (b) the word “including” means “including (without limitation).”
2. Purpose. This Plan is effective September 26, 2011 (the “effective date”)
subject to the approval of the Company’s stockholders. The Plan is intended to
assist the Company and its Affiliates in attracting and retaining Eligible
Persons of outstanding ability and to align interests with those of the
stockholders of the Company and its Affiliates.
3. Administration. The Committee shall administer this Plan and shall have
plenary authority, in its discretion, to grant Awards to Eligible Persons,
subject to the provisions of this Plan. The Committee shall have plenary
authority and discretion, subject to the provisions of this Plan, to determine
the Eligible Persons to whom it grants Awards, the terms (which terms need not
be identical) of all Awards, including the Exercise Price of Options, the time
or times at which Awards are granted, the number of Shares covered by Awards,
whether an Option shall be an Incentive Stock Option or a Nonqualified Stock
Option, any exceptions to nontransferability, and any Performance Goals
applicable to Awards. In making these determinations, the Committee may take
into
account the nature of the services rendered or to be rendered by Award
recipients, their present and potential contributions to the success of the
Company and its Affiliates, and such other factors as the Committee in its
discretion shall deem relevant. Subject to the provisions of this Plan, the
Committee shall have plenary authority to interpret this Plan and Agreements,
prescribe, amend and rescind rules and regulations relating to them, and make
all other determinations deemed necessary or advisable for the administration of
this Plan and Awards granted hereunder. The determinations of the Committee on
the matters referred to in this Section 3 shall be binding and final. The
Committee may delegate its authority under this Section 3 and the terms of this
Plan to such extent it deems desirable and is consistent with the requirements
of applicable law.
4. Eligibility. Awards may be granted only to Eligible Persons.
5. Stock Subject to Plan.
5.1. Number of Shares. Subject to adjustment as provided in Section 15, the
maximum number of Shares that may be issued under this Plan is 5,000,000 Shares,
provided that Substitute Awards shall not be counted against the maximum number
of Shares. Notwithstanding the foregoing, the maximum number of Shares that may
be issued upon the exercise of Incentive Stock Options shall be 1,500,000.
Shares issued under this Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been, or may be, reacquired by the
Company in the open market, in private transactions or otherwise.
5.2. Maximum Grant. The maximum number of Options or SARs which may be granted
to an Eligible Person during any calendar year is 625,000. The maximum number of
Shares which may be granted to an Eligible Employee who is a “covered employee”
within the meaning of Section 162(m) of the Code during any calendar year with
respect to a Restricted Stock Award, Restricted Stock Unit Award, Performance
Award, or Other Stock-Based Award shall be 625,000.
5.3. Adjustments to Number of Shares. If any Shares subject to an Award are
forfeited, if an Award otherwise terminates or expires without all of the Shares
covered by the Award being issued or if an Award is settled for cash (in whole
or in part) or otherwise does not result in the issuance of all of the Shares
subject to the Award (including Shares not issued to satisfy withholding taxes
or to satisfy the exercise price of an Award), the Shares shall, to the extent
of such forfeiture, termination, expiration, cash settlement or non-issuance,
again be available for the grant of Awards under this Plan. In the event that
any Option or other Award is exercised through the tendering of Shares (either
actually or by attestation), or withholding tax liabilities arising from such
Option or other Award are satisfied by the tendering of Shares (either actually
or by attestation), then the Shares so tendered shall be available for the grant
of Awards under this Plan. Notwithstanding the foregoing, no Shares may again be
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an Incentive Stock Option.
6. Options.
6.1. Types of Option Grants. Options granted under this Plan shall be either
Incentive Stock Options or Nonqualified Stock Options, as the Committee
designates; provided, that Incentive Stock Options may only be granted to
Eligible Persons who are Section 422 Employees on the Date of Grant. Each Option
granted under this Plan shall be




--------------------------------------------------------------------------------




identified either as a Nonqualified Stock Option or an Incentive Stock Option,
and each Option shall be evidenced by an Agreement that specifies the terms and
conditions of the Option. Options shall be subject to the terms and conditions
set forth in this Section 6 and such other terms and conditions not inconsistent
with this Plan as the Committee may specify. The Committee may, in its
discretion, condition the grant or vesting of an Option upon the achievement of
one or more specified Performance Goals.
6.2. Exercise Price. The Exercise Price of an Option granted under this Plan
shall not be less than 100% of the Fair Market Value of the Common Stock on the
Date of Grant. Notwithstanding the foregoing, in the case of an Incentive Stock
Option granted to an Employee who, on the Date of Grant is a Ten-Percent
Stockholder, the Exercise Price shall not be less than 110% of the Fair Market
Value of a Share on the Date of Grant.
 
6.3. Option Exercise Period. The Committee shall determine the Option Period for
an Option, which shall be specifically set forth in the Agreement; provided,
that an Option shall not be exercisable after ten years (five years in the case
of an Incentive Stock Option granted to a Ten-Percent Stockholder) from its Date
of Grant.
7. SARs.
7.1. Terms and Conditions of SAR. A SAR granted under this Plan shall be
evidenced by an Agreement specifying the terms and conditions of the Award.
7.2. Grant of SAR. A SAR may be granted under this Plan:
(a) in connection with, and at the same time as, the grant of an Option under
this Plan;
(b) by amendment of an outstanding Option granted under this Plan; or
(c) independently of any Option granted under this Plan.
A SAR described in clause (a) or (b) of the preceding sentence is a Related SAR.
A Related SAR may, in the Committee’s discretion, apply to all or any portion of
the Shares subject to the Related Option.
7.3. Exercise of SAR. A SAR may be exercised in whole or in part as provided in
the applicable Agreement. Subject to the terms of the Agreement, a SAR entitles
a Participant to receive, upon exercise and without payment to the Company (but
subject to required tax withholding), either cash or that number of Shares
(equal to the highest whole number of Shares), or a combination thereof, in an
amount or having an aggregate Fair Market Value as of the Date of Exercise not
to exceed the number of Shares subject to the portion of the SAR exercised
multiplied by an amount equal to the excess of:
(a) the Fair Market Value on the Date of Exercise of the SAR; over
(b) either (i) the Fair Market Value on the Date of Grant (or such amount in
excess of the Fair Market Value as the Committee may specify) of the SAR if it
is not a Related SAR, or (ii) the Exercise Price as provided in the Related
Option if the SAR is a Related SAR.
7.4. SAR Exercise Period. The Committee shall determine the period during which
a SAR may be exercised, which period shall be specifically set forth in the
Agreement; provided, that:
(a) a SAR will expire no later than the earlier of (i) ten years from the Date
of Grant, or (ii) in the case of a Related SAR, the expiration of the Related
Option; and
(b) a Related SAR that is related to an Incentive Stock Option may be exercised
only when and to the extent the Related Option is exercisable.
7.5. Share Adjustment with Related SAR or Related Option. The exercise, in whole
or in part, of a Related SAR shall cause a reduction in the number of Shares
subject to the Related Option equal to the number of Shares with respect to
which the Related SAR is exercised. The exercise, in whole or in part, of a
Related Option shall cause a reduction in the number of Shares subject to the
Related SAR equal to the number of Shares with respect to which the Related
Option is exercised.
8. Exercise of Options and SARs. An Option or SAR may be exercised, in whole or
in part and subject to the terms of the applicable Agreement evidencing the
Award, by the Participant’s delivering to the Company a notice of the exercise,
in such form as the Committee may prescribe, accompanied, in the case of an
Option, by:
8.1. the Participant’s full payment for the Shares with respect to which the
Option is exercised; or
8.2. to the extent provided in the applicable Agreement or otherwise authorized
by the Committee;




--------------------------------------------------------------------------------




(a) payment may be effected by irrevocable instructions to a broker to deliver
promptly to the Company cash equal to the exercise price of the Option (a
broker-assisted cashless exercise);
 
(b) payment may be made by delivery (including constructive delivery) of
unencumbered Shares (provided that if the Shares were acquired pursuant to
another option or other award granted under this Plan or under any other
compensation plan maintained by the Company or any Affiliate, the Shares shall
have been held for such period, if any, as the Committee may specify) valued at
Fair Market Value on the Date of Exercise; or
(c) payment may be made by the Company withholding Shares that would otherwise
be issued in connection with the exercise of the Option.
9. Restricted Stock Awards. Each grant of Restricted Stock under this Plan shall
be subject to an Agreement, stock certificate transfer legend, or stop transfer
instructions to the Company’s stock transfer agent, specifying the terms and
conditions of the Award. Restricted Stock granted under this Plan shall consist
of Shares that are restricted as to transfer, subject to forfeiture, and subject
to such other terms and conditions as the Committee may specify. The terms and
conditions may provide, in the discretion of the Committee, for the lapse of
transfer restrictions or forfeiture provisions to be accelerated or contingent
upon the achievement of one or more specified Performance Goals, provided that
the minimum period with respect to which such Performance Goals are measured
shall be one year (pro-rated in the case of a newly hired Employee), except in
the event of a change of control.
10. Restricted Stock Unit Awards. Each grant of Restricted Stock Units under
this Plan shall be evidenced by an Agreement that (a) provides for the issuance
of Shares to a Participant at such time(s) as the Committee may specify, and
(b) contains such other terms and conditions as the Committee may specify,
including terms that condition the issuance of Shares upon the achievement of
one or more specified Performance Goals, provided that the minimum performance
period with respect to which such Performance Goals are measured shall be one
year (pro-rated in the case of a newly hired Employee), except in the event of a
change of control.
11. Performance Awards. Each Performance Award granted under this Plan shall be
evidenced by an Agreement that (a) provides for the payment of cash or issuance
of Shares or Awards contingent upon the attainment of one or more specified
Performance Goals over such period as the Committee may specify, provided that
the minimum performance period with respect to which such Performance Goals are
measured shall be one year (pro-rated in the case of a newly hired Employee),
except in the event of a change of control, and (b) contains such other terms
and conditions as the Committee may specify. For purposes of Section 5.2, a
Performance Award shall be deemed to cover a number of Shares equal to the
maximum number of Shares that may be issued upon payment of the Award. The
maximum cash amount payable to any Employee pursuant to all Performance Awards
granted to an Employee during a calendar year shall not exceed $5 million.
12. Dividends and Dividend Equivalents. The terms of an Award may, subject to
such terms and conditions as the Committee may specify, provide a Participant
with the right to receive dividend payments or dividend equivalent payments with
respect to Shares covered by the Award, which payments may be either made
currently or credited to an account established for the Participant, and may be
settled in cash or Shares, as determined by the Committee. Notwithstanding the
foregoing, any dividend or dividend equivalent payments relating to Performance
Awards or other Awards which vest based on the achievement of Performance Goals
shall only be earned to the extent the Performance Goals are met with respect to
the applicable Award to which such dividend or dividend equivalents relate.
13. Other Stock-Based Awards. The Committee may in its discretion grant
stock-based awards of a type other than those otherwise provided for in this
Plan, including the offer for sale of unrestricted Shares (“Other Stock-Based
Awards”). Other Stock-Based Awards shall cover such number of Shares and have
such terms and conditions as the Committee shall determine, including terms that
condition the payment or vesting of the Other Stock-Based Award upon the
achievement of one or more Performance Goals, provided that the minimum period
with respect to which such Performance Goals are measured shall be one year
(pro-rated in the case of a newly hired Employee), except in the event of a
change of control.
 
14. Cash Awards.
14.1. Eligibility. For each Performance Period, the Committee may determine, in
its discretion, which senior executive officers and key employees will be
eligible for a Cash Award.
14.2. New Hires and Changes in Position. Individuals hired or promoted during a
Performance Period into a position appropriate for a Cash Award may either
participate in the already existing period on a pro-rated basis or be held out
until the beginning of the next Performance Period. Each Participant who
transfers into a position no longer appropriate for a Cash Award may either
continue to participate in the already existing Performance Period, participate
on a pro-rated basis up to the date of the transfer or cease participation for
the entire Performance Period.




--------------------------------------------------------------------------------




14.3. Terminations. Participants who terminate their employment during the
Performance Period or prior to the payment of a Cash Award may be entitled to a
prorated Cash Award if such termination is by reason of death, disability,
retirement or involuntary termination without cause, all as determined in
accordance with the Company’s normal policies, any applicable employment
agreement or as the Committee or a delegated officer determines. Participants
who terminate employment during the Performance Period or prior to the payment
of the Cash Award for any other reason will forfeit their Cash Award, unless the
Committee or a delegated officer determines otherwise.
14.4. Determining Amount of the Cash Award. The Committee will determine each
Participant’s Performance Goals for an applicable Performance Period, including
any threshold, target or maximum amounts applicable to the Cash Award. Following
the end of the Performance Period, the Committee will determine the amount that
each Participant earned based on the Participant’s achievement of the
Performance Goals. Each Cash Award shall be evidenced by a notation on the
Company’s books and records and shall be subject to the terms and conditions as
the Committee prescribes in its sole discretion.
14.5. Adjustment of Cash Awards. The Committee may make adjustments in the
Performance Goals to compensate for any changes that significantly alter the
basis upon which the goals were determined. The Committee also may make
reductions, in its sole discretion, to the amounts of any Cash Awards as needed
to achieve fair and equitable distribution of Cash Awards. These reductions may
be made before or after the end of the Performance Period. The Committee may
reduce the amount of a Cash Award if a Participant fails to achieve applicable
individual objectives or milestones.
14.6. Timing of Payment. Payments of Cash Awards will be paid in cash only after
the Committee’s approval. Payments will be made no later than two and one-half
months following the end of the applicable Performance Period, unless the
Participant defers receipt pursuant to a Company-sponsored deferred compensation
plan, arrangement or agreement.
14.7. Maximum Payment. The maximum aggregate amount of any performance-based
Cash Award that the Company or its Affiliates may pay in any one calendar year
to a Participant who is a “covered employee” subject to Section 162(m) of the
Code shall not exceed $5 million.
14.8. Other Restrictions. The Committee shall have the power to impose any other
restrictions on Cash Awards as it may deem necessary or appropriate to ensure
that such Cash Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code.
15. Capital Events and Adjustments.
15.1. Automatic Adjustments. Unless otherwise determined by the Committee on or
prior to the date of an Automatic Adjustment Event, upon the occurrence of an
Automatic Adjustment Event, each of the following shall, automatically and
without need for Committee action, be proportionately adjusted:
(a) the number of Shares subject to outstanding Awards;
(b) the per Share Exercise Price of Options and the per Share base price upon
which payments under SARs that are not Related SARs are determined;
 
(c) the aggregate number Shares as to which Awards thereafter may be granted
under this Plan; and
(d) the maximum number of Shares with respect to which an Employee may be
granted Awards during any calendar year.
15.2. Discretionary Adjustments. Subject to Section 15.1, in the event of any
change in the outstanding Common Stock by reason of a stock dividend, stock
split, reverse stock split, spin-off, recapitalization, reclassification,
extraordinary cash dividend, combination or exchange of shares, merger,
consolidation, liquidation or the like, the Committee shall, as it deems
equitable in its discretion, provide for a substitution for or adjustment in:
(a) the number and class of securities subject to outstanding Awards or the type
of consideration to be received upon the exercise or vesting of outstanding
Awards;
(b) the Exercise Price of Options and the base price upon which payments under
SARs that are not Related SARs are determined;
(c) the aggregate number and class of securities for which Awards thereafter may
be granted under this Plan; and
(d) the maximum number of securities with respect to which an Employee may be
granted Awards during any calendar year.




--------------------------------------------------------------------------------




Any provision of this Plan or any Agreement to the contrary notwithstanding, in
the event of a merger or consolidation to which the Company is a party, the
Committee shall take such actions, if any, as it deems necessary or appropriate
to prevent the enlargement or diminishment of Participants’ rights under this
Plan and Awards granted hereunder, and may, in its discretion, cause any Award
granted hereunder to be canceled in consideration of a cash payment equal to the
fair value of the canceled Award, as the Committee determines in its discretion.
16. Deferrals. Subject to Section 25.8, the Committee may permit or require a
Participant to defer the Participant’s receipt of Shares or cash that would
otherwise be due to the Participant pursuant to the terms of an Award upon such
terms and conditions as the Committee may establish.
17. Termination or Amendment. The Board may amend or terminate this Plan in any
respect at any time; provided, that after the stockholders of the Company have
approved this Plan, the Board shall not amend or terminate this Plan without
approval of (a) the Company’s stockholders to the extent (i) the amendment
relates to clause (b) of Section 18.1 or (ii) applicable law or regulations or
the requirements of the principal exchange or interdealer quotation system on
which the Common Stock is listed or quoted, if any, requires stockholder
approval of the amendment, and (b) each affected Participant if the amendment or
termination would adversely affect the Participant’s rights or obligations under
any Award granted prior to the date of the amendment or termination.
18. Modification, Substitution of Awards.
18.1. Modification of Awards; No Reduction in Exercise Price. Subject to the
terms and conditions of this Plan, the Committee may modify the terms of any
outstanding Awards; provided, that (a) no modification of an Award shall,
without the consent of the Participant, alter or impair, or for Awards granted
after April 29, 2014, materially and adversely impair, any of the Participant’s
rights or obligations under the Award, and (b) subject to Section 15, in no
event may (i) an Option be modified to reduce the Exercise Price of the Option,
(ii) a SAR be modified to reduce the applicable Exercise Price (in the case of a
Related SAR) or base price (in the case of other SARs), (iii) an Option or SAR
be cancelled or surrendered in consideration for the grant of a new Option or
SAR with a lower Exercise Price or base price, or (iv) an Option or SAR be
cancelled or surrendered in exchange for cash or another Award (other than in
connection with a Substitute Award or a change in control of the Company).
 
18.2. Substitution of Awards. Anything contained herein to the contrary
notwithstanding, Awards may, in the Committee’s discretion, be granted under
this Plan in substitution for stock options and other awards covering capital
stock of another corporation which is merged into, consolidated with, or all or
a substantial portion of the property or stock of which is acquired by, the
Company or one of its Affiliates. The terms and conditions of the Substitute
Awards so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Committee may deem appropriate to conform, in whole or
part, to the provisions of the awards in substitution for which they are
granted. Substitute Awards granted hereunder shall not be counted toward (i) the
Share limit imposed by Section 5.1 or (ii) the Share limit imposed by
Section 5.2, except to the extent the Committee determines that counting
Substitute Awards under Section 5.2 is required for Awards granted hereunder to
be eligible to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code. Further, any shares available under a stockholder
approved plan of another corporation which is merged into, consolidated with, or
all or a substantial portion of the property or stock of which is acquired by,
the Company or one of its Affiliates, may be used for Awards under this Plan and
shall not be counted toward (i) the Share limit imposed by Section 5.1 or
(ii) the Share limit imposed by Section 5.2, except to the extent required by
the rules of the principal securities market on which the Company’s shares are
traded.
19. Foreign Employees. Without amendment of this Plan, the Committee may grant
Awards to Eligible Persons who are subject to the laws of foreign countries or
jurisdictions on such terms and conditions different from those specified in
this Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of this Plan. The Committee may
make such modifications, amendments, procedures, sub-plans and the like as may
be necessary or advisable to comply with provisions of laws of other countries
or jurisdictions in which the Company or any of its Affiliates operates or has
employees.
20. Stockholder Approval. This Plan and any amendments to the Plan requiring
stockholder approval pursuant to Section 17 are subject to approval by vote of
the stockholders of the Company at the next annual or special meeting of
stockholders following adoption by the Board.




--------------------------------------------------------------------------------




21. Withholding. The Company’s obligation to issue or deliver Shares or pay any
amount pursuant to the terms of any Award granted hereunder shall be subject to
satisfaction of applicable federal, state, local and foreign tax withholding
requirements. In accordance with such rules as the Committee may prescribe, a
Participant may satisfy any withholding tax requirements by one or any
combination of the following means:
21.1. tendering a cash payment;
21.2. authorizing the Company to withhold Shares otherwise issuable to the
Participant; or
21.3. delivering to the Company already-owned and unencumbered Shares.
22. No Loans. Notwithstanding any other provision of this Plan to the contrary,
no loans will be permitted by the Company to the Company’s designated executive
officers or directors, including without limitation a loan in conjunction with
the exercise of an Option or SAR.
23. Term of Plan. Unless the Board terminates this Plan pursuant to Section 17
on an earlier date, this Plan shall terminate on the date that is ten years
after the effective date of the Plan as set forth in Section 2, and no Awards
may be granted after such termination date. The termination of this Plan shall
not affect the validity of any Award outstanding on the date of termination.
24. Section 162(m) of the Code Limitations. Notwithstanding any other provision
of this Plan to the contrary, with respect to any Award granted to a “covered
employee” within the meaning of Section 162(m) of the Code which is intended to
satisfy the “performance-based compensation” exception set forth in
Section 162(m)(4)(C) of the Code, such Award shall be conditioned on the
achievement of one or more Performance Goals established by the Committee
generally within 90 days of the commencement of the applicable Performance
Period (provided that the outcome of the Performance Goals is substantially
uncertain at
the time the Performance Goals are established) and shall otherwise comply with
the requirements of Section 162(m) of the Code. The Committee may not adjust
upwards the amount of any such Award, nor may it waive the achievement of the
applicable Performance Goals, except to the extent that Section 162(m) of the
Code permits.
25. General Provisions.
25.1. No Legal or Equitable Rights Conferred. The establishment of this Plan
shall not confer upon any Eligible Person any legal or equitable right against
the Company, any Affiliate or the Committee, except as expressly provided in
this Plan. Participation in this Plan shall not give an Eligible Person any
right to be retained in the service of the Company or any Affiliate.
25.2. Power of Company to Issue Awards or Adopt Other Plans. Neither the
adoption of this Plan nor its submission to the Company’s stockholders shall be
taken to impose any limitations on the powers of the Company or its Affiliates
to issue, grant, or assume options, warrants, rights, or restricted stock, or
other awards otherwise than under this Plan, or to adopt other stock option,
restricted stock, or other plans, or to impose any requirement of stockholder
approval upon the same.
25.3. Non-Transferability of Awards. The interests of any Eligible Person under
this Plan or Awards granted hereunder are not subject to the claims of creditors
and may not, in any way, be transferred, assigned, alienated or encumbered,
except to the extent provided in an Agreement to (a) the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (b) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(a), (c) to a partnership, limited liability company or corporation in which the
Participant or the persons referred to in clause (a) are the only partners,
members or stockholders or (d) for charitable donations.
25.4. Governing Law. This Plan shall be governed, construed and administered in
accordance with the laws of the State of Delaware without giving effect to the
conflict of laws principles.
25.5. Award Restrictions. The Committee may require each person acquiring Shares
pursuant to Awards granted hereunder to represent to and agree with the Company
in writing that the person is acquiring the Shares without a view to
distribution thereof. The certificates for the Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
All certificates for Shares issued pursuant to this Plan shall be subject to
such stock transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock is then
listed or interdealer quotation system upon which the Common Stock is then
quoted, and any applicable federal or state securities laws. The Committee may
place a legend or legends on certificates for Shares to make appropriate
reference to the restrictions.




--------------------------------------------------------------------------------




25.6. Regulatory Approvals and Compliance with Securities Laws. The Company
shall not be required to issue any certificate or certificates for Shares with
respect to Awards granted under this Plan, or record any person as a holder of
record of Shares, without obtaining, to the complete satisfaction of the
Committee, the approval of all regulatory bodies the Committee deems necessary,
and without complying to the Board’s or Committee’s complete satisfaction, with
all rules and regulations, under federal, state or local law the Committee deems
applicable.
25.7. Non-certificated Award; No Fractional Shares. To the extent that this Plan
provides for issuance of stock certificates to reflect the issuance of Shares,
the issuance may be effected on a non-certificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange or automated
dealer quotation system on which the Shares are traded. No fractional Shares
shall be issued or delivered pursuant to this Plan or any award. The Committee
shall determine whether cash, other Awards, or other property shall be issued or
paid in lieu of any fractional Shares or whether any fractional Shares or any
rights thereto shall be forfeited or otherwise eliminated.
 
25.8. Section 409A of the Code. Awards shall be designed and administered in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and each Agreement
under the Plan is intended to meet the requirements of Section 409A of the Code
and shall be construed and interpreted in accordance with such intent. To the
extent that an Award or payment, settlement or deferral thereof, is subject to
Section 409A of the Code, the Award shall be granted, paid, settled or deferred
in a manner that will meet the requirements of Section 409A of the Code,
including regulations or other guidance issued with respect thereto, such that
the grant, payment, settlement or deferral shall not be subject to the
additional tax or interest applicable under Section 409A of the Code. Moreover,
notwithstanding anything in the Plan to the contrary, if a Participant is
determined to be a “specified employee” (as defined in Section 409A of the Code)
for the year in which the Participant terminates employment, any payment due
under the Plan or an Agreement that is not permitted to be paid on the date of
such termination without the imposition of additional taxes, interest and
penalties under Section 409A of the Code shall be paid on the first business day
following the six-month anniversary of the Participant’s date of termination or,
if earlier, the Participant’s death.
25.9. Clawback. Notwithstanding any provision in this Plan to the contrary,
Awards granted under this Plan shall be subject to cancellation, forfeiture and
recovery in accordance with the YRC Worldwide Executive Compensation Recovery
Policy, as the same may be amended from time to time, or any other compensation
recovery policy that may be adopted by the Company after the date hereof,
including any compensation recovery policy adopted pursuant to the requirements
of Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010.




